[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
At the outset of this case, the name Larry Bentley was mentioned as the preparer of certain maps, surveys and the like. The court immediately advised counsel that if Bentley was to be a witness, the court would have to recuse itself and declare a mistrial. Counsel assured the court that this would not be a problem. Bentley would not be a witness. Only a map, prepared by him, would be offered by agreement of counsel.
Motions filed since the recess, after two days of trial, suggest that the defendant plans to call Bentley as a witness. The plaintiff has moved to have his testimony excluded under Practice Book § 13-14(b)(4) for failure to provide timely notice that he would be called.
Because Bentley is a friend of the court, it cannot rule on this motion or hear the rest of the case. Had the court been informed that Bentley would be a witness, it would not have started the case.
Accordingly, this court hereby recuses itself and declares a mistrial. The case will be assigned to another judge. CT Page 8113